Citation Nr: 0923258	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  04-30 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disabilities, to include due to an undiagnosed illness.

2.  Entitlement to service connection for vertigo.

3.  Entitlement to service connection for a cervical spine 
disability, to include as due to an undiagnosed illness.

4.  Entitlement to a rating in excess of 10 percent for 
sinusitis with headaches and nosebleeds.

5.  Entitlement to a rating in excess of 30 percent a 
psychiatric disorder.   




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to 
September 1983 and from March 1984 to July 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied service connection for bilateral foot 
disabilities, vertigo, and a cervical spine disability; and 
which denied a rating in excess of 10 percent for sinusitis 
with headaches and nosebleeds and a rating in excess of 10 
percent for a cognitive disorder.  

A June 2004 rating decision increased the rating for the 
Veteran's cognitive disorder to 30 percent, effective 
December 10, 2001.  However, as that grant does not represent 
a total grant of benefits sought on appeal, the claim for an 
increase remains before the Board.  AB v. Brown, 6 Vet. App. 
35 (1993).   

The Veteran presented testimony at a personal hearing in 
April 2005 before the undersigned Veterans Law Judge.  

In a March 2006 decision, the Board observed that a June 1998 
RO decision had previously denied service connection for 
bilateral foot disabilities.  The Board determined that new 
and material evidence had been received and reopened the 
claim.  The Board remanded the claim in March 2006 for 
further development.  

The Veteran's statements that he should be rated for an upper 
respiratory infections, throat irritation, chronic post nasal 
drip, pharyngitis, difficult breathing through the mouth due 
to swollen glands, allergic rhinitis, and difficult breathing 
through his nose due to swollen nostrils, appear to be claims 
for service connection for an chronic upper respiratory 
infection, pharyngitis, and allergic rhinitis and are 
referred to the agency of original jurisdiction for 
appropriate action.  

In addition, the Veteran's testimony in April 2005 raises a 
claim for service connection for sleep apnea, chronic fatigue 
syndrome, and tremors.  Those claims are referred to the 
agency of original jurisdiction for appropriate action.  

The issues of entitlement to service connection for bilateral 
foot disabilities and vertigo and for a rating in excess of 
30 percent for service-connected major depressive disorder 
are REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The competent and probative evidence of record does not 
show that the Veteran has a cervical spine disability due to 
an undiagnosed illness.  Resolving all reasonable doubt in 
the Veteran's favor, his diagnosed cervical spondylosis with 
osteophytes and radiculopathy had its onset in service.  

2.  The competent and probative medical evidence of record 
does not show that the Veteran has had three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting; or radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the 
Veteran's cervical spondylosis with osteophytes and 
radiculopathy was incurred in his military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).  

2.  The criteria for a rating greater than 10 percent for 
sinusitis with headaches and nosebleeds have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.97, 
Diagnostic Code (DC) 6513 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

Here, the RO sent correspondence in May 2006 and August 2006; 
a rating decision in January 2003; a statement of the case in 
June 2004; and a supplemental statement of the case in 
October 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a December 2008 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claim for an increased rating for sinusitis.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

Cervical spine disability

The Veteran seeks service connection for a cervical spine 
disability claimed as neck pain and a bone spur in neck.  He 
contends that a cervical spine disability manifested in 
service and has continued since that time.  He also claims 
that it is due to head trauma suffered in service or to an 
undiagnosed illness.   

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service, or in the presumption period, 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases, such as arthritis, become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  The presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 
3.309 (2008).

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is seeking service connection for disabilities 
claimed as a result of unknown environmental conditions to 
which he was exposed during his service in the Southwest Asia 
Theater of operations.  His service separation form shows he 
received the Southwest Asia Service Medal with three bronze 
service stars and the Kuwait Liberation Medal for service in 
theater in the Gulf War from December 1990 to May 1991.  
Thus, the Veteran is a Persian Gulf War veteran, having 
served in the Southwest Asia Theater of operations during the 
Persian Gulf War.  38 U.S.C.A. § 1117(e); 38 C.F.R. 
§ 3.317(d).  Accordingly, the provisions pertaining to 
Persian Gulf veterans are applicable to this case.

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more during a specific presumption period.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i) (2008).  A 
qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multi symptom illnesses that 
are defined by a cluster of signs or symptoms: (1) chronic 
fatigue syndrome; (2) fibromyalgia; (3) irritable bowel 
syndrome; or (4) any other illness that the Secretary 
determines meets the criteria in 38 C.F.R. § 3.317(a)(2)(ii) 
for a medically unexplained chronic multi symptom illness; or 
(C) any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 C.F.R. § 1117(d) warrants a 
presumption of service- connection.  38 C.F.R. § 
3.317(a)(2)(i).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions is 
nevertheless warranted.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

The Veteran's service medical records show at entrance 
examinations in March 1979 and March 1984, a July 1983 
separation examination, and a December 1993 examination the 
Veteran denied having or having had recurrent back pain.  The 
clinical evaluation at those examinations and at a periodic 
examination in January 1988 was normal for his spine and 
neck.  The Veteran was treated for left arm bursitis in May 
1994.  At a Comprehensive Clinical Evaluation Program (CCEP) 
examination in May 1996 the Veteran reported numbness of the 
toes and fingers and a request was made to Neurology for a 
consultation.  In June 1996, the Veteran was seen at an 
orthopedic clinic for complaints of episodic neck and right 
shoulder pain and having had previous episodes of same.  On 
examination impingement was shown.  The assessment was 
cervical spondylosis.  In June 1996 he was placed on a 
physical profile for cervical "spondylitisis".

Post service, in January 2000, a private physician noted that 
cervical spine x-rays revealed a spur on C5-C6.  In February 
2000, the Veteran had Critchley radial nerve distribution 
paresthesia which did correlate with the bone spur visible on 
his lateral cervical spine x-ray.   He had follow-up 
treatments for cervical sprain and cervical radiculopathy.  

Private medical records of another physician show the Veteran 
sought treatment in March 2000 for neck, shoulder, and arm 
pain.  He described the onset of symptoms in December 1999 
with no accident, injury, or history of similar complaint.  A 
MRI in March 2000 revealed mild central canal stenosis at C5-
C6 and C6-C7.  The impression was C7 radiculopathy.  A CT 
scan in April 2000 revealed mild spondylosis at C5-C6.  No 
focal disc herniation or significant disc bulging was 
identified.  The impression of an April 2000 cervical 
myelogram was an unremarkable study.  However, his private 
physician in May 2000, after review of the testing, felt the 
Veteran had spondylosis at C5-C6 and also nerve root cut off 
at C6-C7 on the left side.  The physician felt that the 
myelogram and CT had been under-read.  In July 2001, he had 
pains in his neck going to his shoulders.  The diagnosis was 
cervical spondylosis.

At a VA general medical examination in July 2002 the Veteran 
related that he was riding in a tank when the TC hatch hit 
him on the head in 1993.  Since that time he had neck pain, 
bilateral shoulder, arm, bilateral finger, and hand pain.  
The impression was neck pain.  A VA orthopedic examination in 
July 2002 provided an impression of cervical discogenic 
disease with possible radiculopathy of C-4.  A VA x-ray of 
the cervical spine in July 2002 revealed straightening of the 
normal curvature with degenerative changes especially at C5-
6-7 with osteophyte formation and disc space narrowing.  The 
impression was degenerative changes.  The VA examiner 
acknowledged that he did not have the claims file for review 
but felt that the condition was not related to the Gulf War, 
otherwise the onset would probably have been during the time 
when he was in the service.  

A September 2002 VA neurology clinic record notes the Veteran 
had a long history of neck pain radiating into both 
shoulders.  He saw a neurosurgeon in Pasadena on a regular 
basis and had been diagnosed in 1999 with bone spurs in the 
cervical spine.  He related that he had an x-ray, MRIs, and 
CT myelogram, all of which he reported were consistent with 
the initial diagnosis.  The impression was neck pain seen by 
a private doctor and the Veteran was discharged from the 
clinic.  

Another private medical provider wrote in August 2003 that 
the Veteran was seen for chronic back pain.  The Veteran 
related that in 1994 he got hit in the back of the head with 
a tank hatch and within three weeks began having some 
significant pain in his neck.  He had seen an orthopedic 
surgeon at the time who had suggested that he had cervical 
spondylosis.  The private physician opined that with regard 
to the Veteran's neck pain and what appeared to be chronic 
back pain, it was plausible that it stemmed from the injury 
in service.  

The same medical provider wrote in April 2005 that a MRI of 
the Veteran's cervical spine showed cervical spondylosis, 
osteophyte formation, and nerve root encroachment, which was 
the probable cause of his radicular symptoms including some 
subtle muscle weakness that was transient in nature and some 
loss of coordination within his hands.  In April 2005, the 
physician also wrote a statement that the Veteran had been 
under his care since August 2003 and had cervical spondylosis 
with osteophyte formation and radicular symptoms (nerve 
impingement) resulting from trauma and degenerative changes.  

The Veteran testified in April 2005 that in service he was 
treated for a back injury and was placed on a profile because 
of the condition of his back.  Since his discharge from 
service, he has continued to have neck pain and shoulder 
pain, with numbness in his fingers and toes.  At times, he 
had pain in his hands, arms, legs, and feet.  He had received 
treatment consistently since service.  He sought treatment 
about three weeks after the tank hatch hit his head and was 
diagnosed with bursitis in the left shoulder which developed 
into cervical spondylosis.  The Veteran described his 
symptoms.  

VA outpatient treatment records show complaints of and 
treatment for cervical radiculopathy.  Those records, 
however, do not provide a link between a cervical spine 
disability and the Veteran's service.  

At a VA examination in November 2006, the diagnosis was 
cervical discogenic disease with possible radiculopathy of 
the C-4.  X-rays of the cervical spine revealed cervical 
spondylosis.  No medical opinion was provided as to a link 
between a current cervical spine disability and the Veteran's 
service.

At a VA Neurology evaluation in December 2006, a neurologist 
noted that he had examined the Veteran and reviewed on line 
medical notes and the claims file.  His report included a 
thorough summary of the evidence and clinical findings were 
reported.  The impressions noted that the examiner did not 
see documentation of the closed head injury alleged during 
military service, which might have helped to unify at least 
some of the Veteran's multiple complaints.  The examiner did 
find that the Veteran had documented complaints suggestive of 
cervical spine disease while still in military service 
without a documented pre-existing condition.  Cervical 
spondylosis was clinically suspected by his evaluators in 
Fort Hood.  The Veteran had documented radiographic evidence 
of cervical degenerative disease as well as electrical 
evidence of a C7 radiculopathy documented during one 
exacerbation of symptoms after leaving military service.  The 
examiner did not find history of a significant alternative 
cause, other than aging, to explain that.  The VA neurologist 
concluded he would regard the condition as at least as likely 
as not related to or aggravated by military service.  

A private MRI of the cervical spine dated in January 2007 for 
pain and numbness in the neck and upper extremities revealed 
moderate degenerative disk and hypertrophic changes at C5-C6 
and C6-C7 with mild canal narrowing and foraminal narrowing 
through the same areas.  A private EMG in February 2007 of 
the bilateral upper extremity for hand numbness revealed 
evidence for a moderate C5-C6 and C6-C7 nerve root irritation 
bilaterally, suggestive of a C5-C6 and C6-C7 radiculopathy 
bilaterally.  

The November 2006 VA examination was returned for an opinion.  
In August 2008, a VA physician's assistant reviewed the 
complete claim file, private medical records, VA clinical 
records and electronic medical records.  The reviewer noted 
the service medical records showed a one time complaint of 
neck and right shoulder pain.  The Veteran had been seen in 
orthopedics with a normal examination and was given a 
diagnosis of spondylosis.  There was no report of any neck or 
head injury in the service medical reports.  The reviewer 
noted the private medical opinion in 2003 that found it 
possible that the Veteran's neck condition stemmed from an 
injury that he had while he was in the armed forces.  The 
reviewer noted, however, that there was no basis to justify 
that statement other than the Veteran's own statements to the 
doctor who had not reviewed the Veteran's military records to 
support his statement.  The reviewer found no evidence in 
service medical records that the Veteran ever sustained a 
head injury or injury to his neck in service.  There was just 
a one time note four weeks prior to the Veteran's discharge 
from service when he was complaining of neck and right 
shoulder pain.  The reviewer provided an opinion that the 
Veteran's cervical spine condition was less likely as not due 
to any event or injury in service.  

After a review of the record, the Board finds that 
presumptive service connection for an undiagnosed illness due 
to service in the Persian Gulf is not warranted for the 
Veteran's cervical spine disability, as it has been 
attributed to a known clinical diagnosis of cervical 
spondylosis with osteophyte formation and radicular symptoms.  
38 C.F.R. § 3.317.

However, the Board finds that the evidence is in equipoise 
regarding whether service connection for cervical spondylosis 
with osteophyte formation and radicular symptoms is 
warranted.  

At the service entrance examination in March 1979 and in 
March 1984 the Veteran gave no history of having recurrent 
back pain prior to his entrance to service and findings or a 
diagnosis of a cervical spine disability was not shown at the 
entrance examination.  There are no medical records of 
evidence that show the Veteran had a cervical spine 
disability prior to service.  Accordingly, the Veteran is 
presumed to have been in sound condition upon entrance to 
service.

There are several medical opinions of record.  A July 2002 VA 
examiner diagnosed cervical discogenic disease with possible 
radiculopathy but felt the condition was not related to the 
Gulf War; however, the examiner acknowledged that he did not 
have the claims file for review.  This report is of little 
probative value for without a review of the claims file, the 
examiner was unable to address the Veteran's complaints of 
neck pain and distal numbness and a diagnosis of cervical 
spondylosis shown in service in relation to the diagnosis 
shown at the July 2002 examination.  

An August 2003 opinion from a private medical provider 
appears to have been based on a history provided by the 
Veteran that in 1994 he had been hit in the back of the head.  
A head injury is not shown in service nor do service medical 
records show that the Veteran sought treatment in 1994 for 
neck pain due to an injury.  He did seek treatment for 
complaints of left shoulder pain after a field problem which 
felt like sore muscles; however, the record does not reflect 
any report of an injury.  The private medical provider's 
opinion that it was plausible that the Veteran's post service 
neck pain was due to an injury in service is of little 
probative value.  The Board is not bound to accept medical 
opinions that are based on history supplied by the Veteran, 
where that history is unsupported by the medical evidence or 
based upon an inaccurate factual background.  Black v. Brown, 
5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993). The 
examiner's transcription of the Veteran's provided subjective 
history of an injury in service does not transform the 
Veteran's subjective history into competent medical evidence.  
In addition, the speculative nature of the statement vitiates 
its value as a nexus opinion.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Thus, that medical opinion is not competent 
medical evidence of a nexus between the Veteran's current 
diagnosed cervical spondylosis and active service.  

In August 2008, a VA physician assistant provided an opinion 
after a review of the entire claims file and electronic 
records.  A discussion of the evidence noted his review did 
not find evidence in service medical records that the Veteran 
sustained a head or neck injury in service.  He discussed 
that the private medical opinion in 2003 that found it 
possible that the Veteran's neck condition was due to an 
injury suffered in service was apparently based only on the 
Veteran's statements and not on a review of the service 
medical records which do not show a head or neck injury in 
service.  The physician assistant only found a one time 
complaint of neck and right shoulder pain in service at which 
time his examination was normal and the diagnosis was 
spondylosis.  The physician assistant opined that the 
Veteran's cervical spine condition was less likely as not due 
to any event or injury in service.  Thus, that medical 
opinion is not competent medical evidence of a nexus between 
the Veteran's current diagnosed cervical spondylosis and 
active service.  

A December 2006 VA medical opinion by a VA neurologist 
provides a link between the Veteran's current cervical spine 
disability and service.  The VA neurologist examined the 
Veteran, reviewed the entire claims file, to include service 
medical records and post-service treatment records, and then 
fully discussed the evidence.  The VA neurologist's opinion 
was not based on an injury claimed in 1994 as he did not see 
documentation of the alleged closed head injury in service.  
However, the neurologist found that the Veteran had 
documented complaints suggestive of cervical spine disease in 
military service clinically evaluated as cervical 
spondylosis.  Post service, the Veteran has radiographic 
evidence of cervical degenerative disease and electrical 
evidence of a C7 radiculopathy.  The neurologist concluded 
that the cervical degenerative disease with radiculopathy was 
at least as likely as not related to military service.  Thus, 
the VA neurologist's medical opinion is competent medical 
evidence of a nexus between the Veteran's current diagnosed 
cervical spondylosis and active service.  

It appears that the VA neurologist's opinion and the VA 
physician assistant's opinion were based upon review of the 
claim file and the application of sound medical judgment.  
The Board affords more weight, however, to the VA 
neurologist's opinion as he has more specialized medical 
training.  

In sum, the Board finds it reasonable to infer, based upon 
the December 2006 opinion cited above, that evidence supports 
a against finding that the Veteran has a current cervical 
spine disability that is etiologically related to active 
military service.  Thus, the Board finds that the evidence is 
in relative equipoise.  Resolving reasonable doubt in the 
Veteran's favor, the Board finds that service connection for 
cervical spondylosis with osteophyte formation and 
radiculopathy may be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Sinusitis with headaches and nose bleeds

The Veteran contends that his sinusitis disability should be 
rated higher than 10 percent disabling.  The Veteran contends 
that his sinusitis should be rated as paranasal sinusitis 
because a diagnosis at a VA examination included both 
maxillary and frontal sinuses.  He also contends that 
headaches and sinusitis should be rated separately.  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2008).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2 (2008).  An evaluation of the level 
of disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment. 38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 199 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

A rating decision in June 1998 granted service connection for 
chronic sinusitis with headaches and nosebleeds rated as 10 
percent disabling, effective in August 1996.  The Veteran was 
treated for colds and sinus congestion in service, often 
accompanied by headaches, dizziness, and on one occasion he 
coughed up blood with pharyngitis.  A service examination in 
1996 related the headache symptoms and nasal congestion with 
occasional nosebleeds with exertion to the sinus problem.  
X-ray findings were consistent with chronic sinusitis.  

The Veteran's chronic sinusitis has been evaluated as 10 
percent disabling under 38 C.F.R. § 4.97, DC 6513, which 
pertains to chronic maxillary sinusitis.  Under the general 
rating formula, a 10 percent rating is warranted when there 
are one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent rating is 
warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent rating is assigned following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  An incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, DC 6513.

Private medical records for a period from October 1999 to 
February 2006 show the Veteran was seen periodically for 
complaints of headaches, rhinitis, sinusitis, a viral 
infection, bronchitis, upper respiratory infection, 
pharyngitis, nosebleeds and scabbing, and allergies.  His 
complaints included sinus congestion, discharge, and 
drainage.  On most visits, sinus tenderness was not shown.  A 
December 2004 ENT examination was benign and the doctor did 
not appreciate any polyps.  The private medical records do 
not show any incapacitating episodes of sinusitis or 
prolonged antibiotic treatment.  In addition, the evidence 
does not show more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  

VA outpatient treatment records show x-rays in October 1997 
when the Veteran complained of chronic headache.  The 
impression was question of acute frontal sinusitis and 
chronic left maxillary sinusitis.  The x-ray results were to 
be correlated with clinical findings.  The Veteran presented 
to urgent care in July 1999 with complaints of sinus problems 
since the Gulf War.  He took medication for a stopped up nose 
that brought relief.  On examination, the Veteran's nose was 
within normal limits, his sinuses were nontender and his 
throat was within normal limits.  The assessment was chronic 
nasal congestion.  In September 1999 he was seen for 
complaints of long standing allergies and not on any 
medications.  He was assessed with allergic rhinitis.  

At a VA respiratory examination in July 2002, the Veteran 
described his symptoms and related he had been treated with 
antibiotics for either an upper respiratory tract infection 
or sinusitis.  On examination there was no purulent drainage.  
His oral cavity and oropharynx were clear.  The impression 
was allergic rhinitis.  VA x-rays in July 2002 of the 
paranasal sinuses revealed the frontal, ethmoid, maxillary 
and sphenoid sinuses were normal.  

VA outpatient treatment records show the Veteran had 
sinusitis characterized by headaches and pain.  There were no 
incapacitating episodes shown or prolonged antibiotic 
treatment.  

When seen on two occasions in April 2004 by otolaryngology 
there were no lesions and his mucous membrane was moist.  At 
a VA nasal examination in October 2004, the Veteran had boggy 
and swollen inferior turbinates with boggy mucosa, and some 
mucous straining.  There was no evidence of pharyngitis and 
his tonsils were normal.  The assessment was that the Veteran 
suffered from allergic rhinitis, obstructive sleep apnea and 
possible recurrent sinusitis.  In November 2004, his nares 
were congested, with erythema, and without discharge or 
polyps.  The impression was chronic allergic rhinitis.   

With a lay statement dated in December 2004, the Veteran 
submitted a photograph of him having a nosebleed at work, 
date not shown.  A co-worker wrote in December 2004 as to her 
observations of the Veteran having a nosebleed in November 
2004 and another one in December 2004.  

The Veteran testified in April 2005 as to his symptoms of 
headaches and nose bleeds.  He believed that the rhinitis 
caused his nose bleeds.  He thought there was some scabbing 
and related that his nose stayed clogged.

In January 2006, the Veteran reported bitemporal dull sharp 
pain over years worsening a few days earlier.  The pain 
lasted continuously until he took medication which helped.  
He reported congestion and no runny nose.  Clinical findings 
included no polyps and mucous membrane was moist.  The 
assessment was tension headache and rhinosinusitis.  He was 
to continue his current medication.  

In August 2006, the Veteran complained of upper respiratory 
symptoms associated with coughing, productive mostly in the 
morning, post nasal drip, rhinitis, congestion, and sneezing.  
His mucous membrane was moist, slightly injected, and there 
was no exudate.  The diagnosis was upper respiratory 
infection.  At a VA neurology examination in December 2006, 
clinical findings included no frontal or maxillary sinus 
tenderness, although mild discomfort was noted.  

A lay statement dated in November 2004 and received in 
January 2008 was from a co-worker.  She had witnessed the 
Veteran holding a tissue full of blood to his nose and the 
Veteran stated that it had just started to bleed.  

After considering all the evidence of record, the Board finds 
that a rating in excess of 10 percent is not warranted for 
the Veteran's service-connected sinusitis.

The Veteran contends that his sinusitis should be rated as 
paranasal sinusitis because a diagnosis at a VA examination 
included both maxillary and frontal sinuses.  However, the 
Rating Schedule does not provide for a diagnosis of paranasal 
sinusitis.  The General Rating Formula for Sinusitis, for 
Diagnostic Codes 6510 through 6514, applies to chronic 
maxillary sinusitis and chronic frontal sinusitis.  The 
regulations preclude the assignment of separate ratings for 
the same manifestations under different diagnoses.  The 
symptoms evaluated are the same for each and thus, a separate 
rating would not be for consideration, as that would amount 
to pyramiding.  In addition, the Veteran contends that a 
separate rating for headaches due to sinusitis should be 
granted.  However, a separate rating for headaches due to 
sinusitis is not warranted as the general rating formula for 
sinusitis includes the symptom of headaches.  The critical 
element is that none of the symptomatology for any of the 
conditions is duplicative of or overlapping with 
symptomatology of the other conditions.  38 C.F.R. § 4.14; 
Esteban v. Brown, 6 Vet. App. 259 (1995).

Although the Veteran claims symptomatology that would warrant 
a rating greater than 10 percent, the medical evidence of 
record does not reflect such symptomatology.  While the 
evidence shows that the Veteran periodically seeks treatment 
for sinusitis, his condition is not shown to have increased 
in severity to the extent that a higher rating is warranted.  
VA and private medical treatment records do not reflect that 
the Veteran has had three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  The 
evidence does not show that the Veteran has had radical 
surgery followed by chronic osteomyelitis or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus and purulent discharge or crusting after 
repeated surgeries.  Thus, the Board finds that the Veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 10 percent under DC 6513.  38 C.F.R. § 4.97.

The Board has also considered the criteria under DC 6522 for 
allergic rhinitis.  Those criteria would not assist the 
Veteran, however, as a 30 percent rating is warranted for 
allergic rhinitis with polyps and polyps are not shown in the 
evidence of record.  38 C.F.R. § 4.97, DC 6522.

In reaching this decision, the Board finds that referral for 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is not in order.  
Although the Veteran claims that his sinus disability 
interferes with his employment, the evidence in this case 
does not show that the disability causes a marked 
interference with employment, and there is no evidence that 
the Veteran has been hospitalized due to his sinusitis.  
Accordingly, the Board finds that the impairment resulting 
from the Veteran's sinusitis is appropriately compensated by 
the currently assigned schedular rating.  Thus, the Board 
finds that referral for consideration of an extraschedular 
rating is not warranted.

Accordingly, upon careful review of the record, the Board 
finds that the overall disability picture for sinusitis with 
headaches and nosebleeds does not meet or more nearly 
approximate the criteria contemplated for a schedular rating 
in excess of 10 percent disability under the rating criteria.  
38 C.F.R. § 4.7.  In denying the claim, the Board has 
considered all the evidence during the period under review 
and finds no basis for assignment of staged ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The preponderance of the 
evidence is against the Veteran's claim, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).


ORDER

Entitlement to service connection for cervical spondylosis 
with osteophyte formation and radiculopathy is granted.

Entitlement to a rating in excess of 10 percent for sinusitis 
with headaches and nosebleeds is denied.


REMAND

Further development of the following issues is needed prior 
to appellate review.  

The Veteran seeks a rating in excess of 30 percent for his 
service connected psychiatric disorder.  A rating decision in 
June 1998 granted service connection for a cognitive disorder 
rated as 10 percent disabling effective in August 1996.  In 
December 2001 the Veteran sought an increased rating.  Based 
on VA treatment records and a July 2002 VA examination, a 
January 2003 rating decision continued the 10 percent rating.  
The Veteran disagreed and after review of VA and private 
medical treatment records, a RO decision in June 2004 
increased the rating to 30 percent effective in December 
2001.  Thereafter, the Veteran was afforded a VA examination 
in October 2004.  Since that examination is now four and a 
half years old which is considered remote, the Board finds 
that a new VA psychiatric examination should be conducted.  
The Board is unable to make an accurate assessment of the 
Veteran's current chronic condition on the basis of the 
evidence of record, and the Veteran should therefore be 
afforded an additional VA examination.  Caffrey v. Brown, 
6 Vet. App. 377 (1994); 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4)(i); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (duty to assist includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one).

In addition, as the record indicates that the Veteran had 
been seen for follow-up appointments at a VA medical center, 
a request for current treatment records should be made.  The 
record also shows that the Veteran had been seen at a Houston 
Vet Center and by private medical providers.  The Veteran 
should be notified to submit additional medical records from 
those private treatment providers or to submit identifying 
information and any necessary authorization if he wished VA 
to request the records.  

In a March 2006 remand, the Board requested the Veteran be 
provided a VA examination to determine the nature and 
etiology of his claimed bilateral foot disabilities and 
vertigo.  A medical opinion, with adequate rationale, was to 
be provided as to an approximate date of onset and etiology 
of any diagnosed bilateral foot disabilities and vertigo 
including any relationship with the Veteran's service.  

The Veteran was provided a VA examination of his feet in 
November 2006, however, a medical opinion was not provided.  
The examination was returned for a medical opinion.  In 
August 2008, a VA physician assistant reviewed the complete 
claims file and opined that the feet were not service 
connected or service aggravated.  The examiner stated there 
was absolutely no evidence in the Veteran's service medical 
records that he was ever seen or treated for a foot 
condition. 

However, a review of the record shows that in service in 
January (year illegible) the Veteran sought treatment for 
possible frostbite of his feet.  He stated that a check the 
previous year was negative.  The assessment was to rule out 
chilblains.  In March 1986 the Veteran complained of pain in 
his feet usually experienced directly after coming out of 
cold weather and that his feet felt numb at times.  The 
assessment was his feet were within normal limits.  His left 
Achilles tendon was sore after walking in February 1987.  
Also, in the Veteran's initial claim received in August 1996, 
he described pain in feet that began in service in August 
1995.  As the Veteran's service medical records show he was 
seen for complaints of foot pain, the Board finds the VA 
examiner's opinion in August 2008 to be insufficient as it is 
not supported by adequate rationale.  Thus, the claim must be 
remanded for the Veteran to be afforded an adequate 
examination and opinion.  Additional development is also 
needed to determine if the Veteran's bilateral foot 
disabilities are attributable to a diagnosed illness, or if 
the etiology is undetermined, whether it is an undiagnosed 
illness for VA purposes under 38 C.F.R. § 3.317.  38 C.F.R. 
§ 3.159 (c)(4).

The Veteran was afforded a VA neurology examination in 
December 2006.  The examiner noted that there were complaints 
of vertigo in the service medical records but it was not 
clear whether it was a separate complaint or related to 
concomitant illness, such as a virus.  A VA examination post 
service in October 1996 noted complaints of dizziness.  The 
examiner concluded that there was insufficient evidence on 
which to provide an opinion as to the relation of the 
Veteran's dizziness to his military service, or its date of 
onset.  If his alleged closed head injury could be 
documented, it would be plausible that dizziness may have 
arisen as part of a post-concussive syndrome.  However, the 
examiner could not resolve the issue without resorting to 
speculation.  The Board finds that the examiner did not 
answer the question presented in the Board's Remand in March 
2006 as the examiner did not address whether it is at least 
as likely as not that any current vertigo originated during 
service, is otherwise related to service, or, if present 
prior to service, was aggravated in service beyond the 
natural progression of the disorder.  Additional development 
is also needed to determine if the Veteran's claimed vertigo 
is attributable to a diagnosed illness, or if the etiology is 
undetermined, whether it is an undiagnosed illness for VA 
purposes under 38 C.F.R. § 3.317.  In addition, as service 
connection has been granted in this decision for cervical 
spondylosis with bone spurs and radiculopathy, consideration 
should be given to whether the Veteran's claimed vertigo is 
secondary to his service-connected cervical spine disability.  
Thus, the claim must be remanded for the Veteran to be 
afforded an adequate neurological examination and opinion.  
38 C.F.R. § 3.159(c)(4) (2008).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
shall be granted on a secondary basis under the provisions of 
38 C.F.R. § 3.310(a) where it is demonstrated that a service- 
connected disorder has aggravated a nonservice-connected 
disability, but in such a case the veteran may be compensated 
only for the degree of additional disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Secure VA treatment records for a 
psychiatric disorder from August 2006 to 
the present. 

2.  After securing the necessary 
authorization for VA to obtain private 
medical records, request treatment records 
for the Veteran's psychiatric disorder 
from the Houston Vet Center from September 
2003 to the present.

3.  Notify the Veteran that he can submit 
additional treatment records from his 
private medical providers or request that 
VA secure the identified records for him 
with proper authorization and 
indentification of the providers.

4.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
current severity of his psychiatric 
disorder.  The claims file must be 
reviewed by the examiner and that review 
should be noted in the examination report.  
The examiner should specifically provide a 
full multi-axial diagnosis pursuant to 
DSM-IV, to include a GAF score.  All signs 
and symptoms of the service-connected 
psychiatric disorder should be reported in 
detail.  The examiner should also provide 
an opinion as to whether the Veteran's 
service-connected psychiatric disorder, 
without consideration of any non-service-
connected disabilities, renders him unable 
to secure or follow a substantially 
gainful occupation. 

5.  Schedule the Veteran for a VA podiatry 
examination for the purpose of rendering 
an opinion as to whether the Veteran's 
current bilateral foot disabilities are 
related to his period of active service.  
The examiner must review the claims file 
and the examination report should note 
that review.  The examiner should 
specifically consider service medical 
records demonstrating complaints of 
bilateral foot problems.  The examiner 
must state whether any current bilateral 
foot disabilities symptomatology cannot be 
attributed to any known clinical diagnosis 
or causation.  The examiner should provide 
an opinion whether it is at least as 
likely as not (50 percent or greater 
probability) that any current bilateral 
foot disabilities, (diagnosed as 
arthralgia at a VA orthopedic examination 
in July 2002 and in September 2005 as 
plantar fasciitis and spurring of the 
posterior heel bilaterally), are related 
to (a) service, or (b) an incident of 
service to include complaints of foot pain 
while the Veteran was in service.  A 
rationale for all opinions must be set 
forth in the report provided.  

6.  Schedule the Veteran for a VA 
neurology examination for the purpose of 
rendering an opinion as to whether the 
Veteran's claimed vertigo is related to 
his period of active service or to his 
service-connected cervical spine 
disability.  The examiner must review the 
claims file and the examination report 
should note that review.  The examiner 
must state whether any current vertigo 
symptomatology cannot be attributed to any 
known clinical diagnosis or causation.  If 
the Veteran's claimed vertigo is 
attributable to a known clinical 
diagnosis, the examiner must provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any clinically diagnosed 
vertigo was (a) incurred during a period 
of active duty, or (b) is secondary to or 
aggravated by the Veteran's service-
connected cervical spine disability.  A 
rationale for all opinions must be set 
forth in the report provided.  

7.  Then, readjudicate the claims, to 
include, if the etiology of the bilateral 
foot disabilities or vertigo is 
undetermined, whether either is due to an 
undiagnosed illness for VA purposes under 
38 C.F.R. § 3.317.  If any decision 
remains adverse to the Veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for response.  
Thereafter, return the case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


